 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   PRISCILLA McMANUS,                               No. 2:18-cv-2047 JAM AC (PS)
12                      Plaintiff,
13          v.                                        ORDER
14   NBS DEFAULT SERVICES, LLC; BANK
     OF AMERICA, N.A.; NATIONSTAR
15   MORTGAGE, LLC; AND MORTGAGE
     ELECTRONIC REGISTRATION
16   SYSTEMS, INC.,
17                      Defendants.
18

19          Plaintiff is proceeding in this action in pro per. The matter was referred to a United States

20   Magistrate Judge pursuant to Local Rule 302(c)(21).

21          On September 10, 2018, the magistrate judge filed findings and recommendations herein

22   which were served on all parties and which contained notice to all parties that any objections to

23   the findings and recommendations were to be filed within twenty-one days. ECF No. 22.

24   Defendants have filed objections to the findings and recommendations. ECF 25.

25          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

26   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

27   court finds the findings and recommendations to be supported by the record and by proper

28   analysis.
                                                      1
 1        Accordingly, IT IS HEREBY ORDERED that:
 2        1. The findings and recommendations filed September 10, 2018 are adopted in full;
 3        2. Defendants’ motion to dismiss is GRANTED in part and DENIED in part as follows:
 4                  a) Defendants’ motion to dismiss is granted as to (1) negligence; (3)
 5                      cancellation of voidable contract under Rev. & Tax Code §§ 233304.1,
 6                      23305A, and Cal. Corp. Code §§ 191(c)(7); and (8) slander of title; these
 7                      claims are dismissed without leave to amend;
 8                  b) Defendants’ motion to dismiss is GRANTED as to (2) fraud; and (4) to
 9                      void or cancel assignments of deed of trust, but plaintiff is allowed to
10                      amend these claims; and
11                  c) Defendants’ motion is DENIED as to (5) breach of implied covenant of
12                      good faith and fair dealing; (6) violation of California business and
13                      professions code section 17200 et seq.; (7) quiet title; and (9) wrongful
14                      foreclosure.
15
     DATED: December 10, 2018
16                                             /s/ John A. Mendez____________               _____
17                                             UNITED STATES DISTRICT COURT JUDGE
18

19

20

21

22

23

24

25

26

27

28
                                                  2
